DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 7 recites the limitations “fifth, sixth, seventh and eighth narrowband signals” and “fifth, sixth, seventh and eighth signals”. However, it is not clear what the “first, second, third and fourth narrowband signals” are and what the “first, second, third and fourth signals” are. The claim recites “fifth, sixth, seventh and eighth narrowband signals” and “fifth, sixth, seventh and eighth signals” but has failed to previously define the “first, second, third and fourth narrowband signals” and the “first, second, third and fourth signals” making this claim unclear and indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al (US Pub 20090290659) in view of Petrovic 2 et al (US Pub 20060057996) in further view of Bjorndahl et al (US Pub 20050036789).

 
Regarding Claim 1, Petrovic discloses a transmitter comprising: 

a wideband signal generator configured to multiply the first and second narrowband signals by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the first and second narrowband signals (Fig 3, Fig 6, paragraphs [58][62][64][70][72][78] where the DSSP 150 has a wideband signal generator 309 configured to multiply the first (i.e. between 310 and 330) and second (i.e. between 310 and 340) narrowband signals by sinusoidal signals (i.e. from 335) having a phase difference of (π/2=90°), respectively, to shift bands of the first (i.e. between 310 and 330) and second (i.e. between 310 and 340) narrowband signals (i.e. to band fokR as also shown in Fig 3)), and combine the shifted first and second narrowband signal to generate a first wideband signal (Fig 3, Fig 6, paragraphs [58][62][64][70][72][86] where the wideband signal generator 309/156a combines the shifted first (i.e. between 310 and 330) and second (i.e. between 310 and 340) narrowband signals to generate a first wideband signal 158a (i.e. with a large band from fok1 to fokR as also shown in Fig 3)), the wideband signal generator being configured to multiply the third and fourth narrowband signal by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the third and fourth narrowband 
Petrovic fails to explicitly disclose the first narrowband signal representing a sum of in-phase components of the first and second signals, the second narrowband signal representing a difference between quadrature components of the first and second signals, the third narrowband signal representing a difference between the in-phase components of the first and second signals, and the fourth narrowband signal representing a sum of the quadrature components of the first and second signals.
However, Petrovic 2 discloses    
a first narrowband signal representing a sum of in-phase components of first and second signals (Fig 3, paragraphs [102][103] where a first narrowband signal 82 represents a sum of in-phase components (i.e. I- + I+) of first and second signals (i.e. upper sideband USB and lower sideband LSB as also described in paragraph [55])), a second narrowband signal representing a difference between quadrature components - + Q+) of the first and second signals (i.e. upper sideband USB and lower sideband LSB as also described in paragraph [55])), a third narrowband signal representing a difference between the in-phase components of the first and second signals (Fig 3, paragraphs [102][103] where a third narrowband signal 84 represents a difference between the in-phase components (i.e. I- - I+) of the first and second signals (i.e. upper sideband USB and lower sideband LSB as also described in paragraph [55])), and a fourth narrowband signal representing a sum of the quadrature components of the first and second signals (Fig 3, paragraphs [102][103] where a fourth narrowband signal 92 represents a sum of the quadrature components (i.e. Q- + Q+) of the first and second signals (i.e. upper sideband USB and lower sideband LSB as also described in paragraph [55])).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the transmitter as described in Petrovic, with the teachings of the signals (i.e. 82, 84, 90, and 92) as described in Petrovic 2. The motivation being is that as shown a first narrowband signal 82 represents a sum of in-phase components (i.e. I- + I+), a second narrowband signal 90 represents a difference between quadrature components (i.e. -Q- + Q+), a third narrowband signal 84 represents a difference between the in-phase components (i.e. I- - I+) and a fourth narrowband signal 92 represents a sum of the quadrature components (i.e. Q- + Q+) i.e. of first and second signals (upper sideband USB and lower sideband LSB) and one of ordinary skill in the art can implement this concept into the transmitter as described in Petrovic and better - + I+), the second narrowband signal (i.e. between 310 and 340) represents a difference between quadrature components (i.e. -Q- + Q+), the third narrowband signal (i.e. between 320 and 330) represents a difference between the in-phase components (i.e. I- - I+) and the fourth narrowband signal (i.e. between 320 and 340) represents a sum of the quadrature components (i.e. Q- + Q+) i.e. of the first and second signals (upper image UI and lower image LI) and which combination is a simple implementation of a known concept of known signals (i.e. 82, 84, 90, and 92) into a known transmitter for better clarifying its operation and/or configuration and which combination yields predictable results.  
Petrovic as combined by Petrovic 2 fails to explicitly disclose an optical modulator configured to modulate an optical signal using the first and second wideband signals and output the modulated optical signal.  
However, Bjorndahl discloses   
 an optical modulator configured to modulate an optical signal using signals and output the modulated optical signal (Fig 4, paragraphs [47][53] where in a transmitter an optical modulator 186 is configured to modulate an optical signal using signals (i.e. from an upconverter 182) and output (through free space) the modulated optical signal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmitter as described in Petrovic as combined by Petrovic 2, with the teachings of the optical modulator 186 as described in Bjorndahl. The motivation being is that as shown an optical modulator 186 can be configured to modulate an optical signal using signals (i.e. from an upconverter 182) and output the modulated optical signal and one .  

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al (US Pub 20090290659) in view of Petrovic 2 et al (US Pub 20060057996) in further view of Bjorndahl et al (US Pub 20050036789) in further view of Tanimura (US Pub 20160149666).


Regarding Claim 6, Petrovic as combined by Petrovic 2 and Bjorndahl fails to explicitly disclose the optical transmitter wherein the optical modulator is configured to perform polarization multiplexing on an optically modulated signal subjected to modulation using the first and second wideband signals with another optically modulated signal and outputs a polarization-multiplexed signal. 
However, Tanimura discloses 
an optical modulator being configured to perform polarization multiplexing on an optically modulated signal subjected to modulation using signals with another optically modulated signal and outputs a polarization-multiplexed signal (Fig 11, paragraphs [154][155] where an optical modulator 201a is configured to perform polarization multiplexing (i.e. via PBS 1102) on an optically modulated signal (e.g. from 111a), 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmitter as described in Petrovic as combined by Petrovic 2 and Bjorndahl, with the teachings of the optical modulator 201a as described in Tanimura. The motivation being is that as shown an optical modulator 201a can be configured to perform polarization multiplexing (i.e. via PBS 1102) on an optically modulated signal (e.g. from 111a), subjected to modulation using signals, with another optically modulated signal (e.g. from 111b) and outputs (through free space) a polarization-multiplexed signal and one of ordinary skill in the art can implement this concept into the transmitter as described in Petrovic as combined by Petrovic 2 and Bjorndahl and have the optical modulator 186 be configured to perform polarization multiplexing (i.e. via PBS 1102) on an optically modulated signal (e.g. from 111a), subjected to modulation using signals (first and second wideband signals 158a, 158b), with another optically modulated signal (e.g. from 111b) and outputs (through free space) a polarization-multiplexed signal i.e. so as to more efficiently utilize the two polarizations of an optical spectrum space for increased data transmission and which modification is a simple implementation of a known concept of a known optical modulator 201a into a known transmitter for its improvement and for optimization and which modification yields predictable results.   
  
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al (US Pub 20060057996) in view of Khlat (US Pub 20010014594) in further view of Bjorndahl et al (US Pub 20050036789).

Regarding Claim 7, Petrovic discloses a receiver comprising: 
a first signal converter configured to receive a signal and output fifth, sixth, seventh and eighth signals (Fig 3, paragraphs [102][103] where in a receiver a first signal converter (e.g. 70, 76, 78, 80) is configured to receive a signal 62 and output fifth 82, sixth 90, seventh 84 and eighth 92 signals), the fifth signal representing a sum of in-phase components of a fifth signal corresponding to a band included in an upper sideband among bands and a sixth signal corresponding to a band included in a lower sideband (Fig 3, paragraphs [102][103] where the fifth signal 82 represents a sum of in-phase components (I- + I+) of a fifth signal (upper sideband USB) corresponding to a band included in an upper sideband among bands and a sixth signal (lower sideband LSB) corresponding to a band included in a lower sideband (as also described in paragraph [55])), the sixth signal representing a difference between quadrature components of the fifth and sixth signals (Fig 3, paragraphs [102][103] where the sixth signal 90 represents a difference between quadrature components (-Q- + Q+) of the fifth (upper sideband USB) and sixth (lower sideband LSB) signals), the seventh signal representing a difference between the in-phase components of the fifth and sixth signals (Fig 3, paragraphs [102][103] where the seventh signal 84 represents a difference between the in-phase components (I- - I+) of the fifth (upper sideband USB) and sixth (lower sideband LSB) signals), and the eighth signal representing a sum of the quadrature components of the fifth and sixth signals (Fig 3, paragraphs [102][103] where the eighth signal 92 represents a sum of the quadrature components (Q- + Q+) of the fifth (upper sideband USB) and sixth (lower sideband LSB) signals); and  
-(t)) of the fifth (upper sideband USB) and sixth (lower sideband LSB) signals according to addition and subtraction processes of the fifth signal 82 and the seventh signal 84) and generate an eighth signal representing the quadrature components of the fifth and sixth signals according to addition and subtraction processes of the sixth signal and the eighth signal (Fig 3, paragraphs [102][103] where the second signal processor (e.g. 86, 94) is configured to generate an eighth signal 96 representing the quadrature components (2Q-(t)) of the fifth (upper sideband USB) and sixth (lower sideband LSB) signals according to addition and subtraction processes of the sixth signal 90 and the eighth signal 92). 
 	Petrovic fails to explicitly disclose first signal converter being configured to divide a band of a signal that is a wideband signal and output fifth, sixth, seventh and eighth signals that are narrowband signals.
	However, Khlat discloses 
a first signal converter being configured to divide a band of a signal that is a wideband signal and output fifth, sixth, seventh and eighth signals that are narrowband signals (Fig 1, paragraphs [16][20] where in a receiver a first signal converter (e.g. 110, 112, 114, 116) is configured to divide a band of a signal Vin that is wideband signal (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the receiver as described in Petrovic, with the teachings of the signals (i.e. II, IQ, QI, QQ) as described in Khlat. The motivation being is that as shown in a receiver a first signal converter can be configured to divide a band of a signal Vin that is a wideband signal (i.e. with a large band BW) and outputs fifth, sixth, seventh and eighth signals (i.e. II, IQ, QI, QQ) that are narrowband  signals (i.e. each with a small band of BW/4) and one of ordinary skill in the art can implement this concept into the system as described in Petrovic and better show and illustrate that the first signal converter e.g. 70, 76, 78, 80) divides a band of the signal 62 that is a wideband signal (i.e. with a large band BW) and outputs the fifth, sixth, seventh and eighth signals (i.e. 82, 84, 90, 92) that are narrowband  signals (i.e. each with a small band of BW/4) and which combination is a simple implementation of a known concept of known signals (i.e. II, IQ, QI, QQ) into a known receiver for better clarifying its operation and/or configuration and which combination yields predictable results.   
Petrovic as combined by Khlat fails to explicitly disclose an optical receiver configured to receive an optically modulated signal and output a wideband signal obtained from the optically modulated signal.
However, Bjorndahl discloses 
 an optical receiver configured to receive an optically modulated signal and output a signal obtained from the optically modulated signal (Fig 4, paragraphs [47][49] where in a receiver an optical receiver 166 is configured to receive (i.e. through free 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver as described in Petrovic as combined by Khlat, with the teachings of the optical receiver 166 as described in Bjorndahl. The motivation being is that as shown an optical receiver 166 can be configured to receive (i.e. through free space) an optically modulated signal and output a signal (i.e. to a downconverter 168) obtained from the optically modulated signal and one of ordinary skill in the art can implement this concept into the receiver as described in Petrovic as combined by Khlat and have the receiver with an optical receiver 166 configured to receive (i.e. through free space) an optically modulated signal and output a (wideband) signal (i.e. to a downconverter) obtained from the optically modulated signal i.e. so as to add an optical connection in order to isolate electronic circuitries during reception and which modification is a simple implementation of a known concept of known optical receiver 166 into a known receiver for its improvement and for optimization and which modification yields predictable results.  
 
Regarding Claim 8, Petrovic as combined by Khlat and Bjorndahl also discloses the optical receiver further comprising an analog-to-digital converter configured to convert the seventh and eighth signals from analog signals to digital signals (Bjorndahl Fig 4, paragraphs [47][49][50] where an analog-to-digital converter 174 is configured to convert the seventh (84) and eighth (92) signals (as shown in Petrovic Fig 3) from analog signals to digital signals).  

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al (US Pub 20060057996) in view of Khlat (US Pub 20010014594) in further view of Bjorndahl et al (US Pub 20050036789) in further view of Tanimura (US Pub 20160149666).

Regarding Claim 10, Petrovic as combined by Khlat and Bjorndahl fails to explicitly disclose the optical receiver wherein the receiver is configured to acquire the optically modulated signal from a plurality of optically modulated signals that are polarization-multiplexed. 
	However, Tanimura discloses 
a receiver being configured to acquire an optically modulated signal from a plurality of optically modulated signals that are polarization-multiplexed (Fig 11, Fig 12, paragraphs [154][155][157] where an optical receiver 201b is configured to acquire (i.e. though free space) an optically modulated signal from a plurality of optically modulated signals (i.e. from 111a and 111b) that are polarization-multiplexed (i.e. via PBS 1102)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver as described in Petrovic as combined by Khlat and Bjorndahl, with the teachings of the optical receiver 201b as described in Tanimura. The motivation being is that as shown an optical receiver 201b can be configured to acquire (i.e. though free space) an optically modulated signal from a plurality of optically modulated signals (i.e. from 111a and 111b) that are polarization-multiplexed (i.e. via PBS 1102) and one of ordinary skill in the art can implement this concept into the receiver as described in Petrovic as combined by Khlat and Bjorndahl and have the optical receiver 166 be configured to acquire (i.e. though free space) an optically modulated signal from a .  
 
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 12 is allowable. 


Conclusion
The closest prior art considered pertinent to the application and not relied upon is the following:



Butman et al (US Pat 7149434) Fig 5 teaches a system where an optical transmitter 500 and an optical receiver 550 communicates via an upper sideband signal USB and lower sideband LSB and complex components I and Q.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636